Taylor, J.,
concurring.
I concur with the opinion prepared by the Chief-Justice. The agreement in dispute between the parties, according to all the proofs, misstates a very important fact. It states in effect that the said parties, Bolles and O’Brien, had jointly acquired the lands described therein, whereas the proofs all show without dispute that O’Brien had no part whatever in the acquisition of any of said land; that he did not contribute any part of the purchase money therefor, neither was he obligated for any part of the purchase price thereof; and said proofs all show that Bolles paid all of the purchase price so far paid, and has his individual obligations outstanding for the remainder therof. Indeed the proofs all show that Bolles acquired all of the lands mentioned in said instrument on his own sole initiative, without any financial assistance from O’Brien. The proofs further show that the one-fourth interest going to O’Brien in the proceeds of the sale of said lands under said instrument will amount to many thousands of dollars more than a liberal quantum meruit for any professional services rendered or to be rendered by O’Brien as attorney in connection with the premises. This overplus beyond a liberal quantum meruit for his services rendred or to be rendered by O’Brien is tantamount to a gift without consideration from Bolles, the client, to O’Brien, his attorney. And under all the circumstances of the case in the absence of that full and free dis*354closure by O’Brien to Bolles of the entire meaning and legal effect of said instrument, I think that Bolles should be permitted to abrogate and repudiate the said instrument that carries to the attorney so large a share of advantage. Hunter v. Atkins, 3 Myl. & K. (10 Eng. Chy.) *113.